Citation Nr: 0604827	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, including schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which declined to reopen a claim of service 
connection for schizophrenia.  

The veteran testified at a December 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  



FINDINGS OF FACT

1.  Though the veteran filed a notice of disagreement with an 
April 1999 rating decision that declined to reopen a claim of 
service connection and the RO issued a statement of the case, 
and the veteran did not file a substantive appeal.  

2.  Since the April 1999 rating decision, VA medical records 
indicated various medical professionals' general 
disinclination to attribute a current disability involving 
schizophrenia to an alleged in-service head injury.  



CONCLUSIONS OF LAW

1.  An April 1999 rating decision denying an application to 
reopen a claim of service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. §§ 20.200, 
20.202, 20.1103 (2005).

2.  New and material evidence has not been received since the 
April 1999 decision that declined to reopen a claim of 
service connection for a chronic acquired psychiatric 
disorder, including schizophrenia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains an October 2002 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter provided the legal standards 
concerning new and material evidence.  Additionally, a March 
2004 letter provided the legal standards concerning service 
connection.  As illustrated further below via the veteran's 
statements to several treatment providers, he understood that 
a crucial piece of necessary evidence to support his claim 
was a nexus opinion.  As such, it appears that the veteran 
was effectively notified of information and evidence needed 
to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received appropriate notification prior to 
the rating decision on appeal.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the March 2004 letter provided the following 
instruction to the veteran:  "If  there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  As such, the principle underlying the "fourth 
element" was generally fulfilled.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c).  In this case, the record contains the veteran's 
service medical records, as well as outpatient treatment 
reports from the San Francisco VA Medical Center (VAMC) from 
2000 to 2004 (as is relevant for the current appeal).  It is 
additionally noted the veteran had intermittently referred to 
benefits from the Social Security Administration (SSA).  It 
appeared that at one point he may have received benefits, and 
other times it appeared he had a dispute with SSA.  
Regardless, given the analysis below that employs unique VA 
requirements for compensation, i.e., injury and/or disability 
incurred in military service, and a particular etiology 
opinion relating a current disability thereto, the Board 
finds that further remand for any SSA records is not 
necessary.  See Martin v. Brown, 4 Vet. App. 134, 140 (1993) 
(indicating that a SSA determination is pertinent to a 
determination of the veteran's ability to engage in 
substantial gainful employment); see Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Particularly, the veteran's service medical 
records, and statements from VA medical professional 
concerning the veteran's allegations of residual disability 
from in-service events, are definitively probative in this 
case-and evidence regarding other benefits from the 
government for a current disability would not assist 
adjudication of the legal issue as described below.  



Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Facts

At his December 2005 hearing, the veteran testified that he 
thought a head injury in service may have caused his post-
service schizophrenia.  The veteran described that prior to 
joining the military, he had good relationships with friends 
and family.  In the military, the veteran asserted that he 
was injured in the pool when he hit his head.  The veteran 
reported that he had been unconscious, and the back of his 
head swelled.  Shortly thereafter, he had failed a written 
test.  The veteran stated that following military service, he 
began having a difficult time communicating with people, and 
his employment history was marred by anger outbursts.  

The veteran's service medical records do not contain any 
treatment records, or complaints of, a trauma to the 
veteran's head, nor is there any mention of a mental 
disorder, including schizophrenia.  According to a December 
8, 1964, Report of Aptitude Board, the veteran, as an 
eighteen year old recruit, was referred to the Recruit 
Evaluation Unit, by the testing office.  The report noted 
that the veteran's progress in training was below required 
standards, and psychiatric evaluation revealed a socio-
culturally impoverished, intellectually limited recruit, who 
was unable to meet the academic standards of training.  The 
veteran's inability to negotiate required written tests made 
his separation advisable, and an honorable discharge was 
recommended.  A December 1964 Report of Medical Examination 
for the purpose of discharge was negative for any clinical 
abnormality.  

In January 1996, the veteran filed an application for 
compensation, and described the nature of sickness as 
"mental condition."  In support of his claim, the veteran 
submitted an October 1994 neuropsychological evaluation from 
the San Francisco VAMC, which offered an Axis I diagnosis of 
alcohol dependence , in remission, and Axis II, borderline 
personality disorder.  

A July 1996 rating decision denied the claim on the basis 
that a personality disorder was not a disease within the 
meaning of applicable legislation, and as such, could not be 
service-connected.  The veteran appealed the determination, 
and in May 1998, the Board denied a claim of service 
connection for an acquired psychiatric disorder, including a 
personality disorder.  The Board considered the veteran's 
allegation concerning a pool side injury to the head, and 
concluded that the veteran had not submitted competent 
evidence indicating any present disability was a result of an 
injury or disease incurred or aggravated by active service.  

In July 1998, the veteran filed a VA Form 21-4138, stating 
that he suffered from neurosis as a result of active duty.  
The RO obtained outpatient treatment reports from the San 
Francisco VAMC from July 1997 to October 1998.  An August 
1997 record contained the veteran's report that he hurt his 
head with loss of consciousness while swimming during 
military service, but he denied any residual problem since 
then or other medical or psych problem while in the military.  
A June 1998 record indicated an assessment of alcohol 
dependence in sustained remission, delusional disorder versus 
psychosis, and schizotypal personality.  In October 1998, the 
assessment had become chronic schizophrenia, undifferentiated 
versus disorganized.  

An April 1999 rating decision found that new and material 
evidence had not been received to justify reopening the claim 
of service connection (particularly that the record lacked 
evidence linking schizophrenia to active military service).  
The veteran submitted a notice of disagreement, and although 
the RO issued a June 1999 statement of the case, the veteran 
did not perfect an appeal.  

Thereafter, additional VA outpatient treatment records were 
added to the record (from November 1998 to December 1999).  A 
March 1999 note indicated a long history of chronic psychotic 
disorder, probably schizophrenia, undifferentiated type.  In 
July, the veteran asked about his military records, and the 
attending social worker noted that the veteran continued to 
focus on a claim of service connection despite numerous 
explanations that he was not eligible.  The social worker did 
not further comment on the veteran's concerns.  In December, 
an attending physician noted that the veteran brought in a 
handwritten note asking for a doctor's letter stating that 
his current mental illness was caused by an injury sustained 
in the military in the early 1960s.  The VA physician noted 
that she had discussed with the veteran that information 
would need to be obtained as to what those physicians stated 
at the time of the original incident.  The veteran reported 
that his claims file had been ordered to obtain such 
information.  

Additional VA outpatient treatment records were obtained-
from January to June 2000, the veteran's medication was 
adjusted to address symptomatology.  In July 2000, an 
attending physician noted that the veteran had provided a 
letter stating the veteran's side of a longstanding argument 
with VA that related to a denial of eligibility because he 
was, according the veteran, discharged from basic training 
after just a few weeks.  The veteran asserted that he had hit 
his head on the bottom of a swimming pool during Navy 
training and that the head injury had caused his various 
problems.  The VA physician noted that the veteran denied any 
symptoms.  The assessment was continuing schizophrenia with 
poor social adjustment and homelessness, and that the veteran 
had a paranoid idea about VA and that military life had 
contributed to his poor progression through life.  

In October 2001, the veteran asked a VA social worker to 
write a letter to help him obtain service connection 
benefits-the social worker observed that the veteran was 
vague to whom the letter should be sent, let alone what the 
letter might include in terms of information.  In July 2002, 
the veteran sought a head CT for a head injury that he 
asserted had occurred in service.  The veteran stated that 
while swimming he had hit his head on the pool, and was 
knocked unconscious.  Since then he had had memory loss.  The 
attending physician noted that there were no clear acute 
complaints, and did not further comment on the veteran's 
assertions.  A week later, the veteran continued to request a 
head CT, and he was instructed to contact his psychiatrist 
for concerns about a brain injury.  

An August 2002 psych progress note indicated that the veteran 
had made several visits to other providers asking for a head 
CT.  The assessment noted that the attending physician 
discouraged the veteran from pursuing a head CT.  In October 
2002, a VA staff physician noted that the veteran had vague 
complaints about his back and an ongoing battle with VA over 
becoming service-connected for what he alleged was a head 
injury in the Navy.  The physician observed that the veteran 
was seen by psychiatry on occasions, and had been prescribed 
Olanzapine, which he did not take, which was discussed with 
the veteran.  The physician noted that the veteran had a 
letter from VA requesting him to come to hearing, and he 
encouraged the veteran to do so.  

An April 2003 drop-in note noted that the veteran continued 
to discuss his pursuit of service connection for a mental 
disorder.  The attending social worker encouraged the veteran 
to work with a RO representative, and proposed the idea of 
letting the service connection idea go and moving on the 
other things.  On August 23, a VA social worker explained to 
the veteran that a letter could not be written regarding 
service connection, because it was beyond the scope of the 
practitioner's area of knowledge; such a determination 
involved, in part, a review of the veteran's service medical 
records.  The veteran was noted to be angry with that 
outcome.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



III.  Analysis

Presuming the credibility of all of the evidence, see Justus 
v. Principi, 3 Vet. App. 510 (1992), since the last final 
decision in April 1999, new and material evidence has not 
been received to justify reopening a claim of service 
connection for schizophrenia.  At the time of the last final 
denial, the veteran's service medical records were entirely 
negative for any indication of a head injury, or any 
manifestation of schizophrenia.  In connection with the 
current application to reopen the claim of service 
connection, these basic fact have not altered.  

As such, a basic element of service connection has not been 
borne out by the evidence of record, i.e., medical or lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Furthermore, all of the evidence identifying a 
current disability since the last final denial is not new or 
material because the veteran's schizophrenia had been 
identified prior to the April 1999 rating decision.  Finally, 
the record still lacks the crucial medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Id.

Particularly, VA treatment records added to the claims file 
since the April 1999 rating decision indicate that the 
veteran had voiced to VA medical center staff, on numerous 
occasions, his theory regarding an alleged in-service head 
injury and subsequent development of mental problems.  He 
asked several treatment providers to offer an opinion 
supporting that theory, and the record indicates that his 
requests were essentially declined.  Moreover, medical 
professionals apparently determined that additional clinical 
investigation (a head CT) was not warranted based upon the 
veteran's current and historical symptomalogical situation, 
which also mitigates against the veteran's theory regarding a 
residual disability from an in-service injury.  As such, even 
if the veteran's recorded allegations to treatment providers 
could be considered "new," it is not "material" because 
the record continues to lack evidence appropriately 
attributing a current disability to an in-service injury, as 
is required by the law sanctioned by Congress. 


ORDER

New and material evidence having not been received, the claim 
of service connection for an acquired psychiatric disorder, 
including schizophrenia, is not reopened.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


